Citation Nr: 0116792	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to August 
1990.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at New Orleans, Louisiana.  

The veteran had raised the issue of entitlement to service 
connection for herniated nucleus pulposus, T4-5, with chronic 
upper back pain in conjunction with his claim for the low 
back.  This disorder and the low back disorder, currently 
classified as myofascial syndrome of the lumbar spine, are 
distinguishable.  Inasmuch as the thoracic spine disorder has 
not been the subject of RO adjudication or processing for 
appeal to the Board at this time, the Board does not have 
jurisdiction of it and it is referred back to the RO for any 
further action deemed necessary and appropriate.  


FINDING OF FACT

A chronic low back disorder was initially manifested during 
active service.  


CONCLUSION OF LAW

A chronic low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 and Supp. 
2000); 38 C.F.R. § 3.303(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
for back pain of two weeks' duration in July 1990.  He stated 
that the back pain occurred while he was standing, bending 
and breathing.  He was unsure of what caused back pain.  
Objectively, there was full range of motion with increased 
pain of the middle back upon flexion to 20 degrees and left 
lateral flexion to 15 degrees.  Muscle strain was assessed.  
Later in July 1990, he complained of persistent back pain.  
Low back pain was assessed.  Objectively, there was 
tenderness over the infraspinatus muscles with no deformity.  
Muscular strain was assessed.  A general medical examination 
for the National Guard in August 1990 reflected no 
abnormality of the spine on the clinical evaluation.  He did 
complain of recurrent back pain at that time.  

On a VA examination in September 1990, the veteran complained 
of back pain.  History was recorded of "chronic" low back 
pain since June 1990 without trauma.  There was no sciatica.  
There reportedly had been bilateral muscle spasms, left more 
than right and stiffness of the lumbosacral spine.  Low back 
pain reportedly was worsened by bending and lifting.  On the 
physical examination, straight leg raising was normal, 
bilaterally, and range of motion of the lumbosacral spine was 
termed normal without tenderness.  X-ray examination of the 
lumbosacral spine revealed no fractures, dislocations or 
other bony pathology.  The final diagnosis was chronic low 
back pain with normal clinical and radiological findings.  

In November 1991, J. R. "Rick" Ortega, D.C., reported on an 
October 1991 examination of the veteran.  History was 
recorded of injuries sustained in an accident that occurred 
during his active duty.  The veteran stated that his low back 
injury was sustained in June 1990, while he was doing 
stretching exercises.  He complained of low back pain.  X-ray 
examination of the lumbar spine showed no pertinent 
abnormality.  Post-traumatic chronic myofascitis (Myofascial 
Syndrome) was diagnosed.  The examiner stated that the 
veteran's complaints were diffuse and his examination 
"findings" were "basically subjective."  The veteran 
reportedly was experiencing pain and a regimen of physical 
therapy, chiropractic treatment or physical examination was 
recommended.  

VA outpatient treatment records dated in January 1993 
indicate a normal physical examination of the low back.  X-
ray examination of the lumbosacral spine was interpreted as a 
normal study.  Chronic low back pain was the diagnostic 
impression.  In April 1993, he complained of pain and burning 
up and down the back.  He was ambulatory and in no apparent 
distress.  The low back pain was described as inconsistent 
and nonanatomic.  Straight leg raising was negative, 
bilaterally.  Motor strength was 5/5, for both lower 
extremities.  Babinsky was negative.  Clonus was symmetrical.  
Reflexes were symmetrical.  Overreacting was indicated.  
Sensation was within normal limits.  He reportedly showed no 
signs of radicular or myelographic pathology.  There was no 
indication for further testing.   There reportedly was no 
disability from his back.  In June 1994, he complained of low 
back pain radiating to the lower extremities.  The physical 
examination revealed "good" forward flexion with paralumbar 
spasm, right more than left.  The impression was low back 
pain with radicular complaints.  

On a VA fee basis examination by an orthopedic surgeon in 
July 1996, the veteran reported that he awakened with back 
pain following physical fitness activities in June 1990.  He 
reported having been treated with medication by medics 
thereafter and separating from active service two months 
later.  He stated that he had had back pain since then.  The 
physical examination as to heel and toe walking, thoracic 
spine, lumbar spine motion, straight leg raising, lower 
extremity muscles, peroneal nerve function, reflexes and X-
rays showed no abnormality.  The examiner did not find that 
the veteran had any type of back problem.  

A VA examination by a clinical psychologist in August 1996 
showed the veteran's report of history that he jumped down 
from his bunk during active service and felt back pain that 
had worsened over time and become constant.  Psychological 
testing revealed high levels of somatic concern.  He did not 
note any traumas during active service, which reportedly 
might account for his fixation on pain.  His pain reportedly 
might have worked to allow him an excuse for a fear of trying 
and failing.  The diagnosis was pain disorder with 
psychological factors and with malingering not ruled out.  

VA outpatient treatment records dated in December 1996 
indicate L5-S1 posterior bulging disc on computerized axial 
tomogram.  The assessment was chronic low back pain with 
herniated disc with nerve root compression to be ruled out.  
A total myelogram reported in January 1997 was normal.  

In July 1997, a VA neurosurgeon indicated that the veteran 
had myofascial syndrome of the lumbar spine.  The same 
neurosurgeon reported in October 1997 that this diagnosis was 
commonly called a pulled muscle and the veteran told him that 
he had first injured his back in June 1990.  The opinion of 
the neurosurgeon was that the June 1990 incident was the 
cause of the veteran's complaints.  This was repeated in 
January 1999, when the neurosurgeon stated that the diagnosis 
of the muscle injury was the same, that muscle injuries would 
not show up on X-rays, that the diagnosis had to be a 
clinical one, and that the chronic back problem began from 
the time that the veteran was injured in the military.  

On a VA examination in June 1999, the veteran presented a 
history of doing physical exercises during active duty in 
June 1990, stretching his back and feeling a pinch in his 
back.  Back pain reportedly bothered him and interfered with 
his work.  He had not lost time from work in the previous 12 
months.  He stated that he could run one mile and walk as 
much as he wanted.  He could lift 10 pounds and drive with 
discomfort.  He stated that he was unable to bend and unable 
to sit continuously for more than 2 minutes.  Personal 
observation reportedly did not support his statement that he 
was unable to sit for more than 2 minutes without changing 
position.  There were no postural abnormalities or fixed 
deformities.  Musculature of the back was normal.  There were 
no neurologic abnormalities.  Range of motion of the 
lumbosacral spine was normal in all directions and not 
associated with any increase in pain.  There reportedly was 
no tenderness of the lumbar spine nor was there any pain on 
movement.  The diagnosis was normal lumbosacral spine.  A 
muscle examination in reference to the low back showed a 
normal muscular system with no atrophy, loss of muscle or 
loss of power.  

VA outpatient treatment records dated in May 2000 reflect the 
veteran's complaints of chronic low back pain.  He described 
low back pain radiating to the posterior thighs from the hip 
at times and a burning sensation across the lower back with 
no paresthesia in the lower extremities.  Muscle strength and 
tone throughout was termed 5/5 and normal.  Deep tendon 
reflexes were +2 throughout.  Sensory status was intact to 
all primary sensory modalities.  Gait and station were found 
to be within normal limits, including heel/toe and tandem 
gait.  Straight leg raising was negative, bilaterally.  
Chronic lumbar strain was assessed.  

During a personal hearing before a hearing officer at the RO 
in August 2000, the veteran testified that he was seen by VA 
for back complaints of inservice origin in September 1990, 
less than a month following separation.  He recalled feeling 
a pinch in his back during a training exercise in June 1990 
and two weeks later he could not get out of his bunk.  He 
reportedly went to unit doctors who diagnosed a pulled muscle 
and gave him Motrin.  He related continuous pain from that 
point on.  He had been going to a VA hospital with the pain 
four to five times a year.  The veteran stated that one of 
the VA doctors told him that he was in good physical shape 
and too young to have back problems.  He stated that he had 
requested the VA to perform more testing, to include magnetic 
resonance imaging, when no back problem was found.  
Analysis

The veteran's initial claim for service connection for a back 
disability was denied by the Board in June 1997.  This 
decision is final.  38 C.F.R. § 20.1100 (2000).  In order to 
reopen a finally disallowed claim, new and material evidence 
must be submitted after the last final disallowance of the 
claim.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991).  

Although the RO determined in a July 1999 Supplemental 
Statement of the Case that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a low back disability, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104(b) to consider the 
new and material issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it must first 
be determined whether the veteran has submitted new and 
material evidence since the prior adverse decision in June 
1997 that is sufficient to reopen this claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be 

considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  With 
respect to the finality of the June 1997 appellate decision 
and the need for new and material evidence to reopen the 
claim, the Board agrees with the RO that the VA 
neurosurgeon's report in October 1997 constitutes new and 
material evidence sufficient to reopen the claim.  That 
report is the first evidence that links current back 
disability with service.  As such it is clearly significant 
and must be considered.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


Upon review of the back manifestations during active service, 
the Board must conclude that a chronic disability developed 
therein.  Service connection for the current low back 
disability requires continuity of symptomatology under the 
applicable regulatory scheme.  On every physical examination 
and clinical opportunity since the inservice examination in 
July 1990 the veteran has complained of recurrent back pain, 
including on the separation examination.  It is recognized 
that, for the most part, these examinations failed to provide 
any objective findings of chronic back disability.  There 
was, for the first time since active service, paralumbar 
spasm shown in June 1994 (he apparently had complained of 
muscle spasms in September 1990, but none was observed on the 
physical examination at that time).  Again, however, on an 
orthopedic surgeon's thoroughgoing examination in 1996, there 
was no medical evidence of any type of low back problem.  
Even though L5-S1 posterior bulging disc were initially 
presented in December 1996, follow-up myelogram to confirm 
the disc finding was normal.  The focus for the veteran's 
complaints had always been the lumbar spine.  

A VA neurosurgeon first saw the veteran and reported in July 
1997 that myofascial syndrome of the lumbar spine was 
present.  In October 1997, this medical specialist stated 
that the veteran has sustained a pulled muscle in June 1990 
during active service and this had been the cause of ongoing 
complaint.  In January 1999, this physician pointed out that 
a muscle injury would not show up on X-rays, that the 
diagnosis was a clinical one, and that the veteran's chronic 
low back problem began from the time of the inservice injury.  
This chain of events is bolstered by consistent and 
contemporaneously reported low back complaints since active 
duty, even though the physical findings have not been so 
consistent.  

In balancing the physical findings during and since active 
service, the veteran's complaints recorded during and since 
service and the VA neurosurgeon's opinion, the Board 
concludes that the evidence for and against the claim is in 
relative equipoise.  Under such circumstances, the veteran 
must be given the benefit of the doubt.  Accordingly, it is 
concluded that the veteran's low back disability had its 
inception during active service. 


ORDER

Service connection for a low back disorder is granted.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



